 --SQUAW VALLEY DEVELOPMENT CORP.9whose operations fall within that classification.As the Employer'scommerce data meets the established minimum standard for com-munications, I would assert jurisdiction in this case.Squaw Valley Development Corp.and/or Squaw Valley LodgeandOperating Engineers,Local Union No. 3,InternationalUnion of Operating Engineers,AFL-CIO.Case No. 20-CA-1714.July 12, 1960DECISION AND ORDEROn March 24, 1960, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed. The Board has considered the Interme-diateReport, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations with the following corrections.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor Relations1 The Trial Examiner found the Respondent's statements to employees that it wouldcurtail operations and contract out maintenance` work, rather than deal with the Unionthey had designated to represent them, constituted interference, restraint, and coercionwithin the meaning of Section 8(a) (1) of the Act.He stated in this connection that"The complaint did not allege independent 8(a) (1) violations of the Act, but the matteron which these findings are made was fully litigated."While we agree that the matterwas fully litigated, we note also that the complaint did allege that the Respondent, bywarning that it "would contract out its maintenance work or close down the wholeoperation seven months a year because of the union activities of the employees," violatedSection 8(a) (1) of the Act.The Trial Examiner's recommended order required theRespondent to cease and desist from such conduct, but this provision was inadvertentlyomitted from the notice to be posted by the Respondent.We shall therefore amend thenotice to conform with the order.Footnote 8 of the Intermediate Report refers to the Respondent's letter offering re-instatement to the dischargees as an "offer of unspecified work . . . ."While we agreewith the finding that the offer was inadequate for the otherreasons setforth in theIntermediate Report, we note that the letter was an offer of "the same work as last-winter."128 NLRB No. 10. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard hereby orders that the Respondent, Squaw Valley DevelopmentCorp. and/or Squaw Valley Lodge, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouragingmembership in Operating Engineers, LocalUnion No. 3, International Union of Operating Engineers, AFL-CIO,or in any other labor organization of its employees, by dischargingor in any other manner discriminating against its employees in regardto their hire or tenure of employment or any term or condition ofemployment.(b)Threatening its employees with loss of employment if theyseek or obtain representation by the aforesaid Union, or by any otherlabor organization.(c)In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Operating Engineers, LocalUnion No. 3, International Union of Operating Engineers, AFL-CIO,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to John Richard Gilbert, Lilburn Jones, Dale B. Gillas-pie, and Fred Arden Gillaspie immediate and full reinstatement totheir former or substantially equivalent positions,2 without prejudiceto their seniority or other rights and privileges, and make them wholefor any loss of earnings they may have suffered by reason of the dis-crimination against them in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary or appropriate to analyze the amounts ofbackpay due under this Order.(c)Post at its operations in Squaw Valley, California, copies of thenotice attached hereto marked "Appendix." ICopies of said notice,2 SeeN.L.R B.v.American Steel Building Company,Inc.,278 F. 2d 480 (CA. 5).3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." SQUAW VALLEYDEVELOPMENT CORP.11to be furnished by the Regional Director for the Twentieth Region,shall, after being duly signed by the Respondent's authorized repre-sentative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the Twentieth Region inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage affiliation with Operating Engineers,Local Union No. 3, International Union of Operating Engineers,AFL-CIO, or any other labor organization, by discharging ouremployees, or discriminating in any other manner in regard totheir hire or tenure of employment or any term or condition ofemployment.WE WILL NOT threaten our employees with loss of employmentif they seek or obtain representation by the aforesaid Union, orby any other labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist the above-named Union, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor or-ganization as authorized by the National Labor Relations Act,as modified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL offer John Richard Gilbert, Lilburn Jones, Dale B.Gillaspie, and Fred Arden Gillaspie immediate and full rein-statement to the positions they formerly held, or their equivalent,without prejudice to seniority or other rights and privileges, and 12DECISIONSOF NATIONAL LABOR RELATIONS BOARDmake them whole forany loss ofpay they mayhave suffered asa result of the discrimination against them.SQUAWVALLEYDEVELOPMENTCORP.AND/ORSQUAWVALLEY LODGE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard before the duly designated Trial Examiner of theNational Labor Relations Board,herein called the Board,in San Francisco, Cali-fornia, December 16, 17,and 18,1959,on the complaint of the General Counsel ofthe Board and answer of the Respondent.The principal issue litigated was whetherthe Respondent violated Section 8(a) (1) and(3) of the National Labor RelationsAct, 61 Stat.136, hereinthe Act,by discharging four of its employees because oftheir activities on behalf of Operating Engineers,Local Union No. 3, InternationalUnion of Operating Engineers,AFL-CIO,herein called the Charging Party or theUnion.All parties waived oral argument.The General Counsel,though invitedto do so, did not file a brief.The Respondent's duly filed brief has been carefullyconsidered.Upon the entire record in thecase,and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSquaw Valley Development Corp., a Nevada corporation, is engaged in theoperation of a combined hotel and restaurant at Squaw Valley, California, known asSquaw Valley Lodge, hereinafter called the Lodge, and is also engaged in the opera-tion of certain skiing facilities in the vicinity of the Lodge.During the fiscal yearending September 30, 1959, the Respondent received a gross income of approximately$355,000 from the operation of its Lodge, and approximately $209,000 from theoperation of its skiing facilities.The total income from both operations was there-fore in excess of $500,000 for the stated fiscal year.Respondent in its answer to the complaint asserts that its Lodge and ski operationsare run as "separate, distinct and independent operations," and presumably wouldhave it inferred that it would be improper to use the combined income from thetwo operations to satisfy the Board's formula for asserting jurisdiction.Not muchismade of the point and in any event it is clearly established in the testimony ofRespondent's president, Alexander Cushing, and of the manager of the Lodge, JohnT. Buchman, that the two operations in fact represent a joint enterprise, being inter-dependent in both management and functioning.Cushing directs both operations;Buchman, whose primary duties are management of the Lodge, also has "a gooddeal of authority" over the ski lifts; a "package plan" that provides reduced ratesfor the combined use of Lodge and skiing facilities is offered potential customers;and concessions in the Lodge, operated on a percentage basis, include ski equipmentand a ski rental shop.An enumeration of further detail on the point would besuperfluous.That the Board has legal jurisdiction over the Respondent's operations is notchallenged.To list only a few of the items establishing jurisdiction: the bulk ofmeat supplies used in restaurant operations in the Lodge, of a value of about $35,000annually, is purchased from a Reno, Nevada, firm; the laundry from its Lodge opera-tions, at a cost of about $500 a month, is done in Reno; the replacement of a cableon one of its ski lifts, valued at about $15,000, was done by a subsidiary of UnitedStates Steel Corporation; in a normal year a small percentage of those who pay touse its Lodge and ski facilities come from outside California, but in a skiing com-petition held in February 1959, there were participants from both outside the State SQUAW VALLEYDEVELOPMENT CORP.13and from foreign countries;and, as everybody interested in winter sports knows,SquawValley was thesite of the1960Olympics.It is found that the Board has and will assert its jurisdiction over the Respondent.II.THE LABOR ORGANIZATION INVOLVEDOperating Engineers, Local Union No. 3, International Union of Operating Engi-neers,AFL-CIO, is a labor organization within the meaning of the Act, admittingto membership certain classifications of employees of the Respondent herein.III.THE UNFAIR LABOR PRACTICESThis proceeding involves principally the Respondent's discharge on June 27, 1959,of the following four employees: John Richard Gilbert,Dale B.and Fred ArdenGillaspie, brothers, and Lilburn Jones.The Gillaspies were hired in January 1959as rope tow operators and maintenance men. Jones was hired during the 1957-58winter season as a ski patrolman, and was rehired in October 1958 on ski lift main-tenance.Later, when snow -fell, he resumed his duties as ski patrolman.Gilbertwas hired during the winter season of 1957-58 primarily as a ski lift maintenanceman.He was the only one of the four employees in question who was initially hiredon a year-round basis.A fifth employee, whose discriminatory discharge is notalleged but who is somewhat involved in the situation giving rise to the discharges,was Donald H. Farnham, a Lodge maintenance man.Immediatelysupervisingthe work of the outsidemaintenancecrew during theperiod material herein, was Lee Jones.Dating from January 1959, when ForemanJohn Martizia left Respondent's employ, he made workassignmentsto themainte-nance clew, was authorized to grant time off to members of his crew, and to makerecommendations with respect to hiring and firing.He was what is commonly calleda working foreman, with limited supervisory authority but enough, I think, to bringhim within the Act's definition of supervisor.' In the spring of 1959, the Respondenthired Lowell Northrop to advise the Respondent on its "outside" operations, but it isclear that he acted primarilyin anadvisory capacity and, admittedly, he worked ona casualor part-time basis throughout the period that is material herein.While his,statuswas undoubtedly managerial in character, there is no evidence that he en-gaged in actualsupervision of the workofmaintenance personnel.John T.Buchman,managerof the Lodge, also had some general authority with respect to"outside" operations and was consulted in such matters but did not directly super-vise the work of the outsidemaintenancecrew.Final authority with respect toevery phase of Respondent's Sqaw Valley operations rested in Alexander Cushing,Respondent's president?Respondent's winter or "ski" seasonnormally begins with the first snowfall aboutThanksgiving and ends about Easter or mid-April. Itis the seasonwhen Respondenthas the greatest number of employees, many of them being hired only for the winterseason.The Lodge remains open throughout the year and during the summer thereis sufficient tourist business to keep at least one of the ski lifts in operation.Nor-mally, in the past, a skeletonmaintenancecrew has been kept on after the close ofthe winter season, and some college students, boys and girls, are employed forground maintenance and operation of the ski lift.The year 1959 was a little differentfrom previous years because it was the year preceding the big Olympics event, andthe Respondent was obligated to extend certain privileges to officers inspecting thearea in preparation for the Olympics, such as the use of a ski lift when and asoften as required.Near the end of thewinter seasonof 1958-59, the Respondent, through LeeJones but principally through Cushing himself, approached the Gillaspie brothersand Lilburn Jones aboutremainingin Respondent's employ throughout the year, and1 Respondent's original answer to the complaint admitted Lee Jones' supervisory status,but in its answer amended at the hearing Respondent denied that he had such status.The resolution of the matter has little bearing on ultimate findings. If be be found tooccupy the status of supervisor, his statements to employees purporting to representCushing's views on unionization would be binding on the Respondent; if he be foundnot to occupy such status, then any statements made to him by Cushing must be regardedas statements made to a rank-and-file employee, without the privilege of communicationbetween persons of managerial rank.2 Cushing's testimony : "Anything involving, I'd say, substantial expenditure either in,manpower or money, is certainly approved by me although it is very often done through.Mr. Buchman, but Mr Buchman is simply the intermediary. He comes to me and consultsme about it." 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter some skirmishing over salaries in which the said employees received the salaryincreases they held out for, Respondent's offer of permanent employment was ac-cepted by each of them .3Cushing discussed in detail with each of these employeesthe work he had in mind to be accomplished before the start of the next winterseason,and also discussed his plans for outsidemaintenancework with Gilbert,admittedly one of his best qualified men.Lists of work projects had been drawnup by Gilbert and Lee Jones and all of this was thoroughly reviewed toward the endof the 1958-59 winter season.On April 14, 1959, Farnham, the Gillaspies, Lee, and Lilburn Jones met withunion representatives at Gilbert's house and all, including Gilbert, signed cardsauthorizing the Union to represent them.About May 13 and again on May 15, union agents visited Respondent's premisesin Squaw Valley and attempted to see Cushing.Unable to reach him they intro-duced themselves to Buchman and left their business cards with him. It was notuntil about June 23 that they actually saw Cushing in the latter's office.They in-formed Cushing that the Union represented a majority of his maintenance employeesand that they wished to negotiate a contract. (According to Cushing, the informa-tion was that the Union represented eight of his employees.Actually, as alreadynoted, six employees had signed cards.) It is established to my satisfaction thatthe Union's agents while informing Cushing that they had authorization cards, refusedto submit them for his inspection but agreed that he might question his employeeson whether they had signed such cards.The Union's agents submitted a proposedagreement which Cushing said he would read, and left.Following this visit, Cushing questioned Lee Jones concerning his knowledge ofunion activities and asked him if he had signed a union card. Jones admitted thathe had.He told Cushing that he thought when he signed the card he was merelyconsenting for the Union's representative to "come in and explain their deal," andthat he had no intention of joining the Union.Cushing said that was "all right";that it made no difference to him whether the men went union or not, but if theydid "the only thing he could possibly do was to close down"; that he was "not goingto sign a contract with the Union, making a non-union man work with a union man."In amplification of earlier testimony Lee Jones further testified: "Mr. Cushing feltitwould be far cheaper if we just more or less closed down or held a skeleton crewon.If there is any major work to be done, to get a bonded and competent steelcompany in to do the work, get it over with, than to be paying union wages the yeararound."Jones on one or more occasions repeated the substance of his conversation withCushing to his maintenance crew, telling them in effect that Cushing said if theywent union he would close down operations for 7 months of the year.Cushing also called Gilbert and Lilburn Jones to his office for separate interviewsand questioned each concerning his interest in the Union.According to Gilbert,Cushing told him that when you were a member of a union you were working for theunion and not your employer; that the "inside" Lodge employees had tried toorganize once but had failed; that he had operated for 9 years without a union anddidn't think it was time to change that; and that if Gilbert was going to join the Unionor any other labor organization there was no place in his organization for Gilbert.Gilbert further testified on his conversation with Cushing:He said that we would price him clear out of the ski area business, and hewould have to shut down seven months out of the year. It was economicallyimpossible for him to operate with union help.At which time I said that I was sure that I wasn't about to price him out of theski area, and I didn't think anybody else working for him was, and that we hadto ratify any contract that the union brought before him to be signed before itwent into effect, and I wanted my job just as bad as the next guy wanted his,and I wasn't going to price him out of business.In his conversation with Lilburn Jones, Cushing said, as he had to Gilbert, that injoining a union Joneswould be working for the Unioninsteadof for Cushing, and"that the economics of the situation in all probability would be more than he couldafford, that he didn't want the union in."Cushing did not interview the Gillaspies or Farnham with respect to their unionactivities.He testified that he had known for some time that Farnham was a memberof a "Carpenters"union.Cushing, while admitting that he had the conversations in question with Gilbertand Lee and Lilburn Jones, denied that he said he would refuse to sign a contract8 The salary agreed on for each was $350 monthlyThe Gillaspies had previously beenreceiving about $175 a month, and Lilburn Jones about $300. SQUAW VALLEYDEVELOPMENT CORP.15requiring nonunion men to work with union men and testified that he said, instead,that he would not require his employees to join a union pursuant to a union-shopcontract; denied that he told Gilbert there would be no place in his organization forGilbert if the latter joined the Union, or that he said he would close down operationsfor 7 months of the year if the union came in.He gave a rather elaborate anddiscursive account of what was said in these conversations and the nature of histestimony is such as to make it difficult, if not impossible, to separate what he actuallysaid from his explanations of what he meant, or had in mind, in stating his positionon the organization of his maintenance employees.Remarks attributed to him aboutshutting down operations and about union members working for the Union and nottheir employer, he explained in this manner: ". . . if we got in the situation wherebywe had to pay construction wages for our maintenance personnel . . . we wouldhire those personnel as a matter of common sense just as infrequently as possible.Itwould be so expensive for us. Basically, we do as much as we possibly canout on contract and the consequence would be that those men, once they weregetting construction wages like any construction job, would be treated like anyother construction personnel; they would go around where the union sent them, asI understand, they wouldn't necessarily be working for us."On the basis of the entire testimony, I am convinced that Cushing left no doubtin the minds of the employees he talked to that he strongly opposed their repre-sentation by this particular Union, which he regarded as a "construction" union, andtold them in effect that rather than pay them the construction wages which wouldbe required of him under union contract, he would, for economic reasons, keeponly a skeleton maintenance crew as he had in past years, contracting out the workwhich he would otherwise have done with his own employees. I doubt very muchthat he offered them the elaborate rationalizations of his remarks that are affordedus in his testimony. I think when Lee Jones reported to his crew that Cushing hadsaid he would close down operations for 7 months of the year if they went union,he was telling them the gist of what Cushing said as he reasonably understood it,and if Cushing did not exactly say to Gilbert that there would be no place in hisorganization for Gilbert if the latter joined a union, what else would Gilbert inferfrom his remarks that he could not afford to pay construction wages and thereforewould contract out maintenance work rather than deal with the Union? I alsocredit Lee Jones' testimony that Cushing stated he would not sign a contract re-quiring union and nonunion employees to work together.Obviously, if the outsidemaintenance crew was separately organized this would have an impact on studentpersonnel and personnel hired solely for the winter season, and Lee Jones was byno means hostile to the Respondent in the giving of his testimony; he was in facta very reluctant witness for the General Counsel.According to Cushing, these interviews with employees concerning union activitiesall occurred on June 23, following his conference with the Union's representatives.On Saturday, June 27, without prior warning or notice of any sort, Cushing dis-charged Gilbert, Lilburn Jones, and the Gillaspies, telling them that their serviceswere no longer required inasmuch as he had reached an agreement with the manu-facturer of a defective cable on one of the ski lifts for its replacement, therebyrendering extensive upkeep of this cable, previously planned, unnecessary, and hadcontracted out certain other work originally planned for the maintenance crew.Thenormal pay period for the discharged employees would have been July 5.Cushingsuggested to each that he apply for rehire the following fall, and whatever was duethem in vacation pay was paidThe Gillaspies he invited to stay on at the Lodgeas Respondent's guests until they located other employment and they did stay on for2 days. Jones, who protested that he had given up an opportunity for a summerteaching job on Cushing's representation of a year-round employment, was invitedby the latter to report back if on investigation he found this job opening foreclosedto him, and was given some assurances that in that event he would be offered someother kind of employment with the Respondent.From this, Respondent arguesthat Lilburn Jones was not actually discharged but quit. I do not agree. Jones wasunequivocally discharged from the job for which he was hired, and there was nothingdefinite about giving him other employment if on investigation he found he had lostout on his teaching job, other than the suggestion that it might be something insidethe Lodge. Inside the Lodge would, of course, mean outside the unit of the Union'srepresentation.I think under all the circumstances Jones was under no duty toreport back to test the Respondent's good faith in its suggestions of further anddifferent employment.He was fired and knew it.Subsequent to the discharges, the Union's representatives again met with Cushingand made a vain attempt to get him to discuss the contract proposal they had leftwith him on June 23, and to reinstate the discharged employees.The Union then 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicketed Respondent's premises in Squaw Valley, and Don Farnham, refusing to,cross the picket line, was replaced by the Respondent by the hiring of a new employee.It is Farnham's credited testimony that in a discussion with Buchman, occurring out-side the picketline soonafter -itwas established, the latter said, "You know, we arejust as well rid of that bunch and this thing is going to go on for a long time.Mr.Cushing didn't signlast time and he won't sign this time.You can rely on it, ifit runs until doomsday."Buchman further said on this occasion, "If these boys docome back to work, say we get it all settled..I absolutely will not be here. I andthe office force feel the same way about it.We couldn't possibly work with theboys if they did come back."Also subsequent to the discharges, at about the time the picket line was established,there occurred a conversation between Gilbert and Lowell Northrop, Cushing'sadvisor on outside operations, in which, according to Gilbert's undisputed testimony,Northrop said, "I can't understand what in the devil is wrong with Old Cushing. . . .With all the work load that we have to do this summer, to get involvedin a messlike this. .By letter dated July 6, 1959, Cushing advised the Union:This is to inform you that it is the policy of the Squaw Valley DevelopmentCompany to contract all construction and maintenance on the ski lifts to con-tractors recognized by theBuildingTrades Union.By letter dated July 21, 1959, he advised a business representative of the Union:In view of the fact that we contemplate contracting out lift maintenance, wewill not be hiring any lift maintenance employees at all.In so far as lift ramp personnell [sic] are concerned, you have repeatedly ex-pressed a lack of interest in them. It may interest you to know that the feelingismutual.I shall be pleased to discuss any mutual problems with you, but only afterthe picket line is removed.By letters dated November 12, 1959, the Respondent offered each of the fourdischarged employees reinstatement, commencing November 16, to positions heldduring prior winter seasons to continue through the winterseason."The salarieswere to be the same as those last received while in Respondent's employ.In its ably presented defense to what is obviously a strongprima faciecase ofdiscriminatory discharge, the Respondent relies, principally, on two factors: theone most stressed is an understanding between Respondent and a steel companywhich had supplied it with a steel cable for installationon its mainski lift, referredto herein as Squaw 1, for the replacement of that cable; the second factor wasCushing's decision to contract out the construction of a utility building instead ofutilizing the servicesof his maintenancecrew, as previouslyplanned.An oral agreement by which the steel company assumed responsibility for thereplacement of the steel cable was reached on June 25, and was reduced to writingseveral days later.This cable, purchasedand installedjust prior to the 1958-59 skiseason,gave unsatisfactory service from the start and was the subject of complaintsmade by Cushing to the manufacturer, and claims for expenses incurred in itsdefective operation, dating back to January 1959.Correspondence and conferencesbetween the parties occurred at intervals throughout this period to the date of theoral agreement.Cushing testified that at the time he offered year-round employ-ment to the employees in question, he had thought it might be possible to continueto operate with this cable despite its defects but that to do so would require extensiverepairs and upkeep.When the agreement for its replacement was reached, in con-ference with Northrop, his adviser on "outside" operations, it was agreed that onlythe required minimum upkeep would be expended on this ski lift.The Squaw 1ski lift was in fact continued in operation throughout the summer touristseason,the only lift in operation during that period, and until actual work on the replace-mentof the defective cable began in October, when several new employees werehired for the work required by its replacement.It isnot clear to me just what, if anything, Respondent's success in obtainingreplacement of the defective cable had to do with Cushing's suddendecision tocontract out the construction of a utility building instead of building it with hismaintenancecrew as previously planned.Cushing testified that the utility buildingwas to be leased tothe State of 'California, presumablyin connectionwith theOlympics, and that there was a deadline requiring that a "substantial" part of thebuilding be completed by August 1. Further, according to him,itwas determinedthat thedeadline could not bemet by having the work performed by his ownmaintenance crew.A second reason for the changein plans, as given by Cushing, SQUAW VALLEYDEVELOPMENT CORP.17was that if he used his own men there would be "union trouble with the constructiontrades."On this he testified: "We had been the only new construction in the valleythat was not being done with union labor, so we were anxious not to upset theapplecart in any way, and we wanted to contract that job out as well."He thoughtthe contract on the construction of the utility building was let about June 29.A further contention advanced by the Respondent that not having interviewedthe Gillaspies concerning theirunionaffiliation, Cushing had no knowledge that theywere involved and therefore could not have been discriminatorily motivated in hisdischarge of them, merits but scant notice.Cushing had learned from the Union'srepresentatives that all of his maintenance men had signed authorization cards, andthis was confirmed by his interviews with Lee Jones, his foreman, Lilburn Jones,and Gilbert.There was no need for him to search further, for the only reasonableconclusion he could have reached from these interviews was that the Gillaspies,also, had signed union cards.I am also convinced that the agreement on the replacement of the defective cablehad no such impact on outside maintenance projected for that season as to requirethe discharge of four employees.Cushing may very well have contemplated thatifSquaw 1 lift remained in operation, it would be necessary to make extensiverepairs because of the defective cable but hardly to the extent of requiring the serv-icesof four employees for the entire summer season. Since it did remain in opera-tion throughout the summer, obviously all that was required to make that operationsafe and workable was done, and all that was left undone was the replacement ofdefective parts.There is no basis in the evidence for a finding that the projectionof this particular job was a controlling factor in Cushing's decision to augment hisyear-round maintenance crew.The evidence is to the contrary.Gilbert was hiredfor year-round work before this cable was installed, and in offering Dale Gillaspiepost-season maintenance work, Cushing told him that he would like to have himstayon as apart of a permanent crew not only because of "the Olympics coming up"but because Respondent's operation was a "growing organization all year around."No mention was made of work on the defective cable. Lilburn Jones was retainedprimarily to work with Farnham on maintenance of the Lodge grounds and swim-mingpool, and up to the time of his discharge spent some 80 percent of his timeon lawn-lodge maintenance.Only a week or two before they were discharged, theGillaspies had been instructed by Lee Jones to equip themselves with uniformssuitable for ski-lift operations.That the uniforms were not costly is immaterial.The point is that their purchase would not have been authorized except that thesetwo employees were expected to remain on ski lift operations, operations whichwere continued throughout the summer, with college students in charge.4With respect to the letting out on contract of the construction of a utility building,itdoes not appear that somenewdeadline had been set for its substantial comple-tion of which Cushing became aware only at the time he effectuated the dischargesor that there was any new development at all affecting this construction work otherthan that these employees had authorized the Union to represent them.The sameis true of other projects contracted out or postponed.Cushing's fears, suddenlyrealized on June 27, that to do construction work with his maintenance crew wouldcause "uniontrouble with the construction trades," also can be attributed to nonew development other than the action of his employees in choosing the Union torepresent them.There is no evidence indicating that he had encountered "uniontrouble" in previous years when he had used his own maintenance crew for buildinga recreation room and ski rental shop, and now that his maintenance crew wasorganized such work performed by them would be performed by union labor.Asa matter of fact, one of the chief objections Cushing voiced to his employees overhaving this Union represent them, was that he would be required to pay "con-struction" wages and rather than do that he would contract out his constructionwork. It appears that this is what he did and therein lay his motivation for doing it.After consideration of all the rather lengthy testimony taken in this matter,5 I'Itwas usual for the Respondent to hire several college students for the summerseason, and it is clear from Cushing's testimony that they were assigned to whatever oddjobs came upThere is no reason to infer that when Cushing augmented his regularmaintenance crew in the spring of 1959, he intended to discontinue or curtail his hiringof college students5 There was much testimony on just what maintenance work the four employees wereengaged prior to their discharge, what was -projected, and what remained to be done atthe time they were dischargedWith an operation such as Squaw Valley and in a yearpreceding the Olympics, it obviously would be difficult if not impossible to define precisely 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDcan only conclude that Cushing's agreement with the steel company for the replace-ment of a defective cable furnished him with what appeared to him to be a plausiblereason for ridding himself of an obligation to recognize and bargain with a unionwhich he strongly opposed, and that he seized on this as a pretext for effectuatingthe discharges in question. I do not of course question his good faith in opposingrepresentation of his maintenance employees by this Union, nor the validity of hisarguments on what he believed would be the economic consequences of such rep-resentation, but unfortunately for his point of view, their choice of a bargainingrepresentative was a right guaranteed his employees under the Act and, regardlessof possible or potential economic effects of such representation on his operations,he could neither lawfully coerce them in the exercise of that right nor dischargethem to escape his bargaining obligations. I must find, therefore, and do find thatthe Respondent discharged Gilbert, the Gillaspies, and Lilburn Jones because oftheir union activities and thereby violated Section 8(a)(1) and (3) of the Act.Cushing's statements to his employees to the effect that rather than deal with theUnion they had designated to represent them, he would contract out work which other-wise would be assigned to his maintenance crew, was, I think, coercive, whether ornot it was accompanied by Cushing's rationalizations of the economic consequenceshe thought would flow from such representation, and whether or not his remarksbe regarded as a "prediction" of the consequences of union representation.Theywere in fact a little more than a mere prediction; they constituted a statement ofintent and purpose, and were converted into action and accomplished fact whenCushing discharged four of his maintenance employees and contracted out work hehad previously intended to assign to them.The full extent of his purpose anddesign is further reflected in the letters he addressed to the Union, or agents of theUnion, subsequent to the discharges. I find that Cushing's statements to his em-ployees that he would curtail operations and contract out maintenance work ratherthan deal with the Union they had designated to represent them, constituted inter-ference, restraint,and coercion within the meaning of Section 8(a) (1) ofthe Act.6Interrogation of employees concerning their union activities is notper seviolativeAct, inasmuch as the bargaining representatives of these employees invited Cushingto interrogate them, or at least acquiesced in his announced intention of doing so,I do not find that hisinterrogationof Lee Jones, Lilburn Jones, and Gilbert violativeof the Act.'IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondent discharged its employees, John RichardGilbert, Lilburn Jones, and Dale B. and Fred Arden Gillaspie, because of theirunion activities, it will be recommended that the Respondent offer them immediateand full reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges, and make them wholefor any loss of pay suffered because of the discrimination against them, by paymentto each of a sum of money equal to that which he normally would have beenpaid in Respondent's employ from the date of the discharge to the date of Respond-ent's offer of reinstatement,less his net earnings,if any, during said period.Lossof pay shall be computed upon a quarterly basis in the manner established by theBoard in F.W. Woolworth Company,90 NLRB 289.8or set a precise limit on the amount of maintenance work that might reasonably beundertaken, but Northrup's remark to Farnham subsequent to the discharges is indicativeof what Respondent's adviser on outside operations thought of maintenance requirements6The complaint did not allege independent 8(a) (1) violations of the Act, but the matteron which these findings are made was fully litigated.4 In none of the findings and conclusionsherein Is thereany relianceon the testimony ofthe Union's representatives, Donald Kinchloe and Edward J. Hearne, with respect toantiunionstatementsmade to them by Cushing8At the time these employees were discharged, they occupied full-time year-round jobs.Respondent's November 12, 1959, offer of unspecified work for the period of the winterseason only was not such an offer of reinstatement as is required to remedy the Respond- THIELE TANNING COMPANY19The Respondent's trespass upon employee rights under theAct, as disclosed bythe discharges and statements and actions of its president showing a fixed intentionof denying its employees a free choice of union representation is of such characterand scope that in order to make the remedy coextensivewith the threat,itwill berecommendedthatthe Respondent cease and desist from in any manner interferingwith,restraining,and coercing its employees in the exercise of the rights guaranteedthem inSection 7 of the Act.Upon thebasis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaning of Section2(5) of theAct.2.By discriminating in regard to the hire and tenure of employment of its em-ployees, John Richard Gilbert, LilburnJones, and Dale B.and FredArden Gillaspie,thereby discouraging membership in the Union,the Respondent has engaged in andis engaging in unfairlabor practices withinthe meaningof Section8(a)(3) of theAct.3.By the aforesaiddischarges and by threats of contractingout workotherwiseto be assigned to its maintenance employees if the latter became organized, theRespondent has interferedwith,restrained,and coerced its employees in the exerciseof rightsguaranteed them in Section7 of the Act,and thereby has engaged in andis engaging in unfairlaborpractices within the meaning of Section 8(a)(1) of theAct.4.The aforesaidunfairlaborpractices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]ent's unfair labor practices,and not such an offer as the dischargees were required toaccept in order to preserve their reinstatement rights. Seasonal work is not the equivalentof year-round employment.Stokely Foods,Inc.,91 NLRB 1267, 1289.Thiele Tanning CompanyandLeatherWorkers Union, LocalNo. 47.Case No. 13-CA-3270. July 1 2, 1960DECISION AND ORDEROn January 29, 1960, Trial Examiner Leo F. Lightner issued hisIntermediate Report, and on February 4, 1960, an erratum, in theabove-entitled proceeding, finding that the Respondent had engagedin certain unfair labor practices, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter theRespondent filed exceptions to the Intermediate Report and a support-ing brief.iThe Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.'The Board has considered the Inter-3The Respondent also requested oral argument.The request is hereby denied as therecord, exceptions,and brief fully present the issues and the positions of the parties2 Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers, Bean,and Fanning]3The Respondent excepts to the Trial Examiner's ruling admitting in evidence GeneralCounsel'sExhibit No.7,a copy of a letter dated March 17, 1959. This letter was128 NLRB No. 5.